TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 25, 2018



                                     NO. 03-18-00366-CV


                     Robert Brian McGill a/k/a Brian McGill, Appellant

                                                v.

                           Womack Machine Supply Co., Appellee




       APPEAL FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
          BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE BOURLAND




This is an appeal from the interlocutory order signed by the trial court on May 23, 2018.

Robert Brian McGill has filed an unopposed motion to dismiss the appeal, and having considered

the motion, the Court agrees that the motion should be granted. Therefore, the Court grants the

motion and dismisses the appeal. The appellant shall pay all costs relating to this appeal, both in

this Court and in the court below.